DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite the limitation "the server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 18 recite the limitation "the track module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 19 recite the limitation "the at least one-track module" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 20 recite the limitation "said signal processing unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one-track module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the signal processing unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the at least one server" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the at least one server" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the display unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the screen" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the display unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. Patent Application Publication 2016/0039339) in view of Mardirossian (U.S. Patent Application Publication 2008/0073466) in view of Shimazaki et al. (JP 2016-203670 A) in view of O’Keeffe (U.S. Patent Application Publication 2018/0088214).
Regarding claim 1, Engel et al. discloses a system for detecting a presence of human-size intruders in a path of a railway vehicle moving on tracks within a railway tunnel (Figs. 1 and 3), the system comprising: at least two laser sensors (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. 3 and 4) – this placement of scanners 106, 108 may provide redundant and overlapping detection zones, or the like, thereby providing full scanner coverage of the intrusion zones where a person and/or object may intrude upon, even if one of the scanners 106, 108 is disabled; paragraph [0033] – scanners 106, 108 may also comprise a video camera, a thermal camera, and/or the like integrated within the scanners 106, 108; paragraph [0049] – Figs. 3 and 4 depict cross sections of exemplary systems 600, 600a of a track intrusion detection system 100 – a system 600, 600a may comprise an upper laser scanner 606 and a lower laser scanner 608, or the like), wherein at least one of the detection planes is placed above a height of a human but below a height of the railway vehicle, and wherein at least one of the detection planes is placed below a height of a human (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. 3 and 4) – this placement of scanners 106, 108 may provide redundant and overlapping detection zones, or the like, thereby providing full scanner coverage of the intrusion zones where a person and/or object may intrude upon, even if one of the scanners 106, 108 is disabled; paragraph [0033] – scanners 106, 108 may also comprise a video camera, a thermal camera, and/or the like integrated within the scanners 106, 108; paragraph [0049] – Figs. 3 and 4 depict cross sections of exemplary systems 600, 600a of a track intrusion detection system 100 – a system 600, 600a may comprise an upper laser scanner 606 and a lower laser scanner 608, or the like), and at least one computer processor in communication with the at least two sensors (paragraph [0010] – at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle), said computer processor configured to calculate, based on laser reflection signals received by the sensors: iii. distances from the at least two sensors to other objects, to determine whether human-size intruders are in the path of the railway vehicle (paragraph [0033] – the term “scanner” may generally refer to laser scan detectors, however the use of any suitable device for identifying an object’s size, speed, and distance from the scanner is contemplated; paragraph [0034]).  However, Engel et al. fails to disclose an entrance of a tunnel railway; at least two laser sensors configured to generate two or more detection planes parallel to the tracks and to each other, said computer processor configured to calculate, based on laser reflection signals received by the sensors: iii. distances from the at least two sensors to each point along a line defined by the detection plane and the wall of the railway tunnel and other objects, intersecting the detection plane; and iv. reflectivity factors for said each point along said line, wherein the computer processor is configured to compare said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors for an empty railway tunnel, wherein the computer processor is further configured to exclude from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the Mardirossian reference, Mardirossian discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: at least one-track module for each entrance of a tunnel railway (Figs. 1 and 6b; paragraph [0021] – in Fig. 1, a sensor 10 is located in or proximate to a monitored area – in general, a monitored area may be any area where, or proximate to where, a train may travel – thus, a monitored area may be, for example, a railroad crossing, a tunnel entrance or exit, etc., as well as the surrounding areas – for example, sensor 10 may take videos with or without sound, capture still images (e.g., at predetermined time intervals, when motion is detected, etc.), gather information relating to weights of objects located on tracks, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included at least one-track module for each entrance of a tunnel railway as disclosed by Mardirossian in the system disclosed by Engel et al. in order to detect any objects located on or near the tracks.  However, Engel et al. in view of Mardirossian fails to disclose at least two laser sensors configured to generate two or more detection planes parallel to the tracks and to each other, said computer processor configured to calculate, based on laser reflection signals received by the sensors: iii. distances from the at least two sensors to each point along a line defined by the detection plane and the wall of the railway tunnel and other objects, intersecting the detection plane; and iv. reflectivity factors for said each point along said line, wherein the computer processor is configured to compare said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors for an empty railway tunnel, wherein the computer processor is further configured to exclude from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the Shimazaki et al. reference, Shimazaki et al. discloses a track intrusion detection system, the system comprising: at least two laser sensors are configured to generate two or more detection planes parallel to each other (Figs. 6A and 6B – as can be seen from the Figs., the laser sensors 110a and 110b generate detection planes parallel to each other; paragraph [0039] – the laser sensor 110a emits a laser beam 120 and detects the distance to the vehicle 410 and the direction of the vehicle 410 by receiving the reflected light from the vehicle 410 – note that the person 400 who has fallen down is located at a position lower than the height that can be detected by the laser sensor 110a – thus, the person 400 is detected by the laser sensor 110b provided at a position lower than the laser sensor 110a  - the crossing obstacle detection system 100 includes a laser sensor 110a and a laser sensor 110b having different heights, so that both of the vehicle 410 and the person 400 located at a lower position than the vehicle 410 can be detected; paragraph), said computer processor configured to calculate, based on laser reflection signals received by the sensors: iii. distances from the at least two sensors to each point along a line defined by the detection plane and the wall and other objects, intersecting the detection plane; and iv. reflectivity factors for said each point along said line, wherein the computer processor is configured to compare said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors, to determine whether objects are in the path of the railway vehicle (Figs. 4A and 4B; paragraph [0034] - Fig. 4A is a diagram illustrating an example of the locus of the laser beam 120 emitted from the laser sensor 110 - when the emitted laser light 120 is reflected by an object, the laser sensor 110 receives the reflected light at the light receiving unit 114 - the laser sensor 110 measures the distance to the object reflecting the laser beam 120 by a known distance measuring method using a laser - information indicating the distance to the detected object and the direction of the detected object is transmitted to the information processing apparatus 300; paragraph [0035] - when the laser sensor 110 receives the reflected light of the laser beam 120 reflected by the object by the light receiving unit 114, the laser sensor 110 can measure the size of the object by a known method based on the reflected light - Fig. 4B is a diagram illustrating an example of the relationship between the distance and size of an object and the scanning angle of the laser sensor 110; paragraph [0039] - Figs. 6A and 6B are diagrams illustrating an example of a state in which a person 400 and a vehicle 410 exist in the crossing 200 where the blocking bar 220 has been lowered - Fig. 6A is an example of a plan view of the crossing 200 viewed from above - Fig. 6B is an example of a view of the railroad crossing 200 viewed from the front of the road 60 - it is assumed that the person 400 falls within the railroad crossing 200 - the laser sensor 110a detects the distance to the vehicle 410 and the direction of the vehicle 410 by emitting the laser beam 120 and receiving the reflected light from the vehicle 410 - in addition, the person 400 who has fallen exists in the position lower than the height which can be detected by the laser sensor 110a - therefore, the person 400 is detected by the laser sensor 110b provided at a position lower than the laser sensor 110a - the level crossing obstacle detection system 100 includes the laser sensor 110a and the laser sensor 110b having different heights, so that both the vehicle 410 and the person 400 at a position lower than the vehicle 410 can be detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the detection planes of the sensors parallel to each other to determine whether objects are in the path of the railway vehicle as disclosed by Shimazaki et al. in the system disclosed by Engel et al. in view of Mardirossian in order to help ensure all areas are being monitored for any intrusions.  Furthermore, once Shimazaki et al. is combined with Engel et al. in view of Mardirossian, the two laser sensors will be parallel to each other and to the tracks, and the sensors will be at the entrance of a railway tunnel.  However, Engel et al. in view of Shimazaki et al. fails to disclose wherein the computer processor is further configured to exclude from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the O’Keeffe reference, O’Keeffe discloses an intruder detector system, comprising: wherein the computer processor is further configured to exclude from detection, objects that are located within a predefined masked area (paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0091] - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had excluded from detection, objects that are located within a predefined masked area as disclosed by O’Keeffe in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki in order eliminate laser reflections in areas that come from known sources.  Once O’Keefe is combined with Engel et al. in view of Mardirossian in view of Shimazaki, the idea of using a predefined masked area can be applied in an area of the railway tunnel. 
Regarding claim 2, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the laser sensors comprise a pulse laser source, wherein the reflectivity is measured by measuring the impulse response of a reflection over time, of a laser pulse transmitted by the laser sensor of the wall of the railway tunnel (O’Keeffe: paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0057] - the steerable laser assembly 120 of laser range finder 405 can generate a pulsed or continuous laser beam 435 - steerable laser assembly 120 can receive one or more laser reflections 445 corresponding to laser beam 440 - laser range finder 405 can contain a light sensor 450 to detect reflected light from the laser pulses or continuous laser beam; paragraph [0058] - steerable laser assembly 120 can contain a time of flight calculator 455 to calculate the time of flight associated with a laser pulse striking an object and returning; paragraph [0091] - in the embodiment of Fig. 12 laser range finder 1210 can comprise a steerable laser assembly 120 and a processing subassembly 520 - steerable laser assembly 120 can receive laser steering parameters (e.g. instructions regarding placement of laser pulses) from processing subassembly 520 and thereby generate a complex pattern of laser pulses in FOV 1220 - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).  
Regarding claim 3, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that the predefined masked area of the railway tunnel is determined based on patterns linked to distance and/or reflectivity (O’Keeffe: paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0091] - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).  
Regarding claim 4, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the computer processor is adapted to activate an alarm when it is determined by the server that human-size intruders are in the path of the railway vehicle (Engel et al.: paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0029] – these components, when operating as described herein, produce the desired result of detecting the presence of a person or object in the direct path of a vehicle, such as a train or the like, substantially immediately producing a visual and/or audible signal to warn the oncoming vehicle and producing a visual and/or audible signal to notify transit personnel, or the like).  
Regarding claim 6, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the data received from the at least two sensor least one-track module are in a form of Internet Protocol (IP) packets (Engel et al.: paragraph [0033] – in some embodiments, the scanners 106, 108 may comprise dry-contact output connections and outputs via an IP interface, or the like, enabling the scanners 106, 108 to be communicatively connected to other system components and remote video applications, or the like).  
Regarding claim 7, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein said signal processing unit includes a computer, an algorithm to detect the human intruders and eliminate false positives from the railway vehicle (Engel et al.: paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0031] – a system 100, 100a may also be adapted to prevent false alarms and/or any injuries or harm that may be caused by a false alarm – to prevent false alarms and the associated potential harm, a track intrusion detection system 100, 100a in accordance with exemplary embodiments may be designed to filter out other trains (moving or stationary), small objects (for example, those less than twelve to fifteen inches, or the like), and small animals (such as rodents, birds, or the like) and temporarily disable the intrusion detection system in zones through which the train is traveling; paragraph [0033] – the system 100, 100a and/or the scanners 106, 108 may comprise intelligent detection analysis to avoid false alarms and adjustable detection parameters). 
Regarding claim 9, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claims 1 and 6 including that wherein the at least one server further comprises a display unit to view the videos received from the at least one-track module and review the indications sent by the at least one-track module (Engel et al.: Fig. 5; paragraph [0043] – analytic software in accordance with exemplary embodiments may be adapted to select an appropriate camera image to display to station personnel; paragraph [0058] – Fig. 5 depicts a block diagram illustrating modules of a track intrusion detection system analytic software system 140 in accordance with embodiments of the present invention – for example, the software 140 may comprise a control of signal warning light module 142, an intrusion detection notification module 144, a system bypass module 146, and/or a system reset module 148, and/or the like – the software 140 may analyze the input it receives from lasers (see Figs. 3 and 4 – 606, 608), a bypass switch, and/or the system operator, to effectively produce resulting notifications – if there are no intrusions, that part of the screen would be blank (inactive)).  
Regarding claim 10, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the display unit is configured to switch between an inactivated state corresponding to a black screen of the display unit and an activated state in which a screen is displayed on the display unit when triggered by the indication of the human intruders sent by the at least one-track module (Engel et al.: Fig. 5; paragraph [0058] – Fig. 5 depicts a block diagram illustrating modules of a track intrusion detection system analytic software system 140 in accordance with embodiments of the present invention – for example, the software 140 may comprise a control of signal warning light module 142, an intrusion detection notification module 144, a system bypass module 146, and/or a system reset module 148, and/or the like – the software 140 may analyze the input it receives from lasers (see Figs. 3 and 4 – 606, 608), a bypass switch, and/or the system operator, to effectively produce resulting notifications – if there are no intrusions, that part of the screen would be blank (inactive)).  
Regarding claim 12, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the at least two sensors are software upgradeable and remotely configurable (Engel et al.: paragraph [0033] – in some embodiments, the scanners 106, 108 may comprise dry-contact output connections and outputs via an IP interface, or the like, enabling the scanners 106, 108 to be communicatively connected to other system components and remote video applications, or the like – being able to communicate with other system components remotely allows the software to be upgraded at any time; paragraph [0074] – one or more management servers 442 may be included that may store the analytical software described herein and/or allow an administrator to maintain the system 400, 400a).  
Regarding claim 14, Engel et al. discloses a method for detecting a presence of human-size intruders in a path of a railway vehicle moving on tracks within a railway tunnel (Figs. 1 and 3), the method comprising: locating at least two laser sensors (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. 3 and 4) – this placement of scanners 106, 108 may provide redundant and overlapping detection zones, or the like, thereby providing full scanner coverage of the intrusion zones where a person and/or object may intrude upon, even if one of the scanners 106, 108 is disabled; paragraph [0033] – scanners 106, 108 may also comprise a video camera, a thermal camera, and/or the like integrated within the scanners 106, 108; paragraph [0049] – Figs. 3 and 4 depict cross sections of exemplary systems 600, 600a of a track intrusion detection system 100 – a system 600, 600a may comprise an upper laser scanner 606 and a lower laser scanner 608, or the like), wherein at least one of the detection planes is placed above a height of a human but below a height of the railway vehicle, and wherein at least one of the detection planes is placed below a height of a human (Figs. 1 and 3; paragraph [0032] – the design of a track intrusion detection system 100 may generally depend upon the placement of the laser scanners 106, 108 near the track or in the train station, or the like, and analysis of the output data from the scanners 106, 108, or the like – the scanners 106, 108 may create a number of invisible detection layers, for example, two detection lasers, by being placed at different heights at equidistant or substantially equidistant points opposite a platform 116 (see Figs. 3 and 4) – this placement of scanners 106, 108 may provide redundant and overlapping detection zones, or the like, thereby providing full scanner coverage of the intrusion zones where a person and/or object may intrude upon, even if one of the scanners 106, 108 is disabled; paragraph [0033] – scanners 106, 108 may also comprise a video camera, a thermal camera, and/or the like integrated within the scanners 106, 108; paragraph [0049] – Figs. 3 and 4 depict cross sections of exemplary systems 600, 600a of a track intrusion detection system 100 – a system 600, 600a may comprise an upper laser scanner 606 and a lower laser scanner 608, or the like), and calculating, using a computer processor (paragraph [0010] – at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle),  based on laser reflection signals received by the sensors: v. distances from the at least two sensors to other objects, to determine whether human-size intruders are in the path of the railway vehicle (paragraph [0033] – the term “scanner” may generally refer to laser scan detectors, however the use of any suitable device for identifying an object’s size, speed, and distance from the scanner is contemplated; paragraph [0034]).  However, Engel et al. fails to disclose an entrance of a tunnel railway; at least two laser sensors configured to generate two or more detection planes parallel to the tracks and to each other, calculating, using a computer processor, based on laser reflection signals received by the sensors: v. distances from the at least two sensors to each point along a line defined by the detection plane and the wall of the railway tunnel and other objects, intersecting the detection plane; and vi. reflectivity factors for said each point along said line, comparing said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors for an empty railway tunnel; and excluding from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the Mardirossian reference, Mardirossian discloses a track intrusion detection method for detecting the presence of objects in a path of a railway vehicle, the method comprising: at least one-track module for each entrance of a tunnel railway (Figs. 1 and 6b; paragraph [0021] – in Fig. 1, a sensor 10 is located in or proximate to a monitored area – in general, a monitored area may be any area where, or proximate to where, a train may travel – thus, a monitored area may be, for example, a railroad crossing, a tunnel entrance or exit, etc., as well as the surrounding areas – for example, sensor 10 may take videos with or without sound, capture still images (e.g., at predetermined time intervals, when motion is detected, etc.), gather information relating to weights of objects located on tracks, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had included at least one-track module for each entrance of a tunnel railway as disclosed by Mardirossian in the method disclosed by Engel et al. in order to detect any objects located on or near the tracks.  However, Engel et al. in view of Mardirossian fails to disclose at least two laser sensors configured to generate two or more detection planes parallel to the tracks and to each other, calculating, using a computer processor, based on laser reflection signals received by the sensors: v. distances from the at least two sensors to each point along a line defined by the detection plane and the wall of the railway tunnel and other objects, intersecting the detection plane; and vi. reflectivity factors for said each point along said line, comparing said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors for an empty railway tunnel; and excluding from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the Shimazaki et al. reference, Shimazaki et al. discloses a track intrusion detection method, the method comprising: at least two laser sensors are configured to generate two or more detection planes parallel to each other (Figs. 6A and 6B – as can be seen from the Figs., the laser sensors 110a and 110b generate detection planes parallel to each other; paragraph [0039] – the laser sensor 110a emits a laser beam 120 and detects the distance to the vehicle 410 and the direction of the vehicle 410 by receiving the reflected light from the vehicle 410 – note that the person 400 who has fallen down is located at a position lower than the height that can be detected by the laser sensor 110a – thus, the person 400 is detected by the laser sensor 110b provided at a position lower than the laser sensor 110a  - the crossing obstacle detection system 100 includes a laser sensor 110a and a laser sensor 110b having different heights, so that both of the vehicle 410 and the person 400 located at a lower position than the vehicle 410 can be detected; paragraph), calculating, using a computer processor, based on laser reflection signals received by the sensors: iii. distances from the at least two sensors to each point along a line defined by the detection plane and the wall and other objects, intersecting the detection plane; and iv. reflectivity factors for said each point along said line, comparing said distances and said reflectivity factors, with distances and reflectivity factors recorded for said at least two sensors, to determine whether objects are in the path of the railway vehicle (Figs. 4A and 4B; paragraph [0034] - Fig. 4A is a diagram illustrating an example of the locus of the laser beam 120 emitted from the laser sensor 110 - when the emitted laser light 120 is reflected by an object, the laser sensor 110 receives the reflected light at the light receiving unit 114 - the laser sensor 110 measures the distance to the object reflecting the laser beam 120 by a known distance measuring method using a laser - information indicating the distance to the detected object and the direction of the detected object is transmitted to the information processing apparatus 300; paragraph [0035] - when the laser sensor 110 receives the reflected light of the laser beam 120 reflected by the object by the light receiving unit 114, the laser sensor 110 can measure the size of the object by a known method based on the reflected light - Fig. 4B is a diagram illustrating an example of the relationship between the distance and size of an object and the scanning angle of the laser sensor 110; paragraph [0039] - Figs. 6A and 6B are diagrams illustrating an example of a state in which a person 400 and a vehicle 410 exist in the crossing 200 where the blocking bar 220 has been lowered - Fig. 6A is an example of a plan view of the crossing 200 viewed from above - Fig. 6B is an example of a view of the railroad crossing 200 viewed from the front of the road 60 - it is assumed that the person 400 falls within the railroad crossing 200 - the laser sensor 110a detects the distance to the vehicle 410 and the direction of the vehicle 410 by emitting the laser beam 120 and receiving the reflected light from the vehicle 410 - in addition, the person 400 who has fallen exists in the position lower than the height which can be detected by the laser sensor 110a - therefore, the person 400 is detected by the laser sensor 110b provided at a position lower than the laser sensor 110a - the level crossing obstacle detection system 100 includes the laser sensor 110a and the laser sensor 110b having different heights, so that both the vehicle 410 and the person 400 at a position lower than the vehicle 410 can be detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the detection planes of the sensors parallel to each other to determine whether objects are in the path of the railway vehicle as disclosed by Shimazaki et al. in the method disclosed by Engel et al. in view of Mardirossian in order to help ensure all areas are being monitored for any intrusions.  Furthermore, once Shimazaki et al. is combined with Engel et al. in view of Mardirossian, the two laser sensors will be parallel to each other and to the tracks, and the sensors will be at the entrance of a railway tunnel.  However, Engel et al. in view of Shimazaki et al. fails to disclose excluding from detection, objects that are located within a predefined masked area of the railway tunnel.  
Referring to the O’Keeffe reference, O’Keeffe discloses an intruder detector method, comprising: excluding from detection, objects that are located within a predefined masked area (paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0091] - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had excluded from detection, objects that are located within a predefined masked area as disclosed by O’Keeffe in the method disclosed by Engel et al. in view of Mardirossian in view of Shimazaki in order eliminate laser reflections in areas that come from known sources.  Once O’Keefe is combined with Engel et al. in view of Mardirossian in view of Shimazaki, the idea of using a predefined masked area can be applied in an area of the railway tunnel. 
Regarding claim 15, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14 including that wherein the laser sensors comprise a pulse laser source, wherein the reflectivity is measured by measuring the impulse response of a reflection over time, of a laser pulse transmitted by the laser sensor of the wall of the railway tunnel (O’Keeffe: paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0057] - the steerable laser assembly 120 of laser range finder 405 can generate a pulsed or continuous laser beam 435 - steerable laser assembly 120 can receive one or more laser reflections 445 corresponding to laser beam 440 - laser range finder 405 can contain a light sensor 450 to detect reflected light from the laser pulses or continuous laser beam; paragraph [0058] - steerable laser assembly 120 can contain a time of flight calculator 455 to calculate the time of flight associated with a laser pulse striking an object and returning; paragraph [0091] - in the embodiment of Fig. 12 laser range finder 1210 can comprise a steerable laser assembly 120 and a processing subassembly 520 - steerable laser assembly 120 can receive laser steering parameters (e.g. instructions regarding placement of laser pulses) from processing subassembly 520 and thereby generate a complex pattern of laser pulses in FOV 1220 - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).  
Regarding claim 16, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14 including that wherein the predefined masked area of the railway tunnel is determined based on patterns linked to distance and/or reflectivity (O’Keeffe: paragraph [0009] - in another aspect, some of the laser reflections in the guard region can come from known sources (e.g. trees or a portion of a vehicle that is always in the FOV) - in one embodiment a method can define one or more mask regions of the FOV whereby reflections from objects in the mask regions are discounted in the process of evaluating a safety test on reflections from the guard region of the FOV in the process of determining the intensity of future laser pulses in the adaptive-intensity region of the FOV; paragraph [0091] - mask region 1240a enables processing subassembly 520 to discount the persistent reflections form the hood of vehicle 715 in the process of adapting the intensity of laser pulses in adaptive-intensity region 855 based on a safety test performed using reflections from guard regions).  
Regarding claim 17, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14 including that the method further comprises activating an alarm when it is determined by the server that human-size intruders are in the path of the railway vehicle (Engel et al.: paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0029] – these components, when operating as described herein, produce the desired result of detecting the presence of a person or object in the direct path of a vehicle, such as a train or the like, substantially immediately producing a visual and/or audible signal to warn the oncoming vehicle and producing a visual and/or audible signal to notify transit personnel, or the like).  
Regarding claim 19, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14 including that wherein the data received from the at least two sensor least one-track module are in a form of Internet Protocol (IP) packets (Engel et al.: paragraph [0033] – in some embodiments, the scanners 106, 108 may comprise dry-contact output connections and outputs via an IP interface, or the like, enabling the scanners 106, 108 to be communicatively connected to other system components and remote video applications, or the like).  
Regarding claim 20, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14 including that wherein said signal processing unit includes a computer, an algorithm to detect the human intruders and eliminate false positives from the railway vehicle (Engel et al.: paragraph [0010] – a system may comprise an upper scanner positioned in an elevated position above the path of the vehicle, the upper scanner adapted to create a first detection layer; a lower scanner adapted to create a second detection layer, the second detection layer overlapping the first detection layer, the lower scanner positioned at a lower height than the upper scanner; a signal lighting for producing a visual signal, the signal lighting positioned to warn the oncoming vehicle of the presence of the object in the path of the vehicle; at least one server in communication with the lower scanner, the upper scanner, and the signal lighting, the server comprising: one or more processors; and a memory; wherein the at least one server is adapted analyze data received from the upper scanner and the lower scanner to determine if an object is in the path of the vehicle; and wherein the at least one server is adapted to activate the signal lighting when it is determined by the server that an object is in the path of the vehicle; paragraph [0031] – a system 100, 100a may also be adapted to prevent false alarms and/or any injuries or harm that may be caused by a false alarm – to prevent false alarms and the associated potential harm, a track intrusion detection system 100, 100a in accordance with exemplary embodiments may be designed to filter out other trains (moving or stationary), small objects (for example, those less than twelve to fifteen inches, or the like), and small animals (such as rodents, birds, or the like) and temporarily disable the intrusion detection system in zones through which the train is traveling; paragraph [0033] – the system 100, 100a and/or the scanners 106, 108 may comprise intelligent detection analysis to avoid false alarms and adjustable detection parameters).
Claims 5, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe as applied to claims 1 and 14 above, and further in view of Mooney et al. (U.S. Patent Application Publication 2019/0086545).
Regarding claim 5, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included.  
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection system for detecting the presence of objects, the system comprising: wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included (Fig. 2B; paragraph [0002] – a LiDAR sensor is a light detection and ranging sensor – it is an optical remote sensing module that can measure the distance to a target or objects in a scene, by irradiating the target or scene with light, using pulses (or alternatively a modulated signal) from a laser, and measuring the time it takes photons to travel to said target or landscape and return after reflection to a receiver in the LiDAR module – the reflected pulses (or modulated signals) are detected, with the time of flight and the intensity of the pulses (or modulated signals) being measures of the distance and the reflectively of the sensed object, respectively; paragraph [0028] – in another instance, in a defined geographical area being scanned by one or more stitched LiDAR devices, for instance, an airport with multiple terminals, a moving entity such as a person can be detected entering a train, bus or other form of transport or vehicle in one area of the airport and then alighting from that train, bus or other form of transport or vehicle at another part of the airport; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included at least two sensors that are lidar sensors as disclosed by Mooney et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe order to be able to determine the distances from the sensors to the objects/intruders, which allows the system to better track the objects/intruders.
Regarding claim 11, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein the system is configured to detect up to sixteen human intruders simultaneously.  
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: disclose wherein the system is configured to detect up to sixteen human intruders simultaneously (paragraph [0043] – the simple LiDAR system can only track 200 people consistently; paragraph [0082] – object movement can be tracked in real-time, even in large, crowded environments; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the ability to detect up to sixteen humans as disclosed by Mooney et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe in order to be able to track a crowd of people and potential threats.
Regarding claim 13, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein continuous plotting of the human intruders on a station map is displayed on the screen when the display unit is in activated state.  
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection system for detecting the presence of objects, the system comprising: continuous plotting of the human intruders on a station map is displayed on the screen when the display unit is in activated state (paragraph [0019] – Fig. 4 is a representation of interior traffic in a location, which is setup with three-dimensional sensing LiDAR device; paragraph [0020] – Fig. 5 is a representation of interior room or space fitted with LiDAR devices showing traffic in the room or space location; paragraph [0095] – each LiDAR device is in a different geographical area of a building to provide the enhanced area of the building – each LiDAR device 12, is connected to transmit sensed data to the base 28, whereby the base analyzes the data to obtain tracking information of the movement of human traffic over the enhanced area; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included mapping the objects/ humans as disclosed by Mooney et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe in order to better keep track of the objects/humans/ intruders.
Regarding claim 18, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 14, but fails to disclose wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included.  
Referring to the Mooney et al. reference, Mooney et al. discloses a track intrusion detection method for detecting the presence of objects, the method comprising: wherein the at least two sensors are lidar sensors, adapted to detect the distance of the human intruders to the track module in which the at least two sensors are included (Fig. 2B; paragraph [0002] – a LiDAR sensor is a light detection and ranging sensor – it is an optical remote sensing module that can measure the distance to a target or objects in a scene, by irradiating the target or scene with light, using pulses (or alternatively a modulated signal) from a laser, and measuring the time it takes photons to travel to said target or landscape and return after reflection to a receiver in the LiDAR module – the reflected pulses (or modulated signals) are detected, with the time of flight and the intensity of the pulses (or modulated signals) being measures of the distance and the reflectively of the sensed object, respectively; paragraph [0028] – in another instance, in a defined geographical area being scanned by one or more stitched LiDAR devices, for instance, an airport with multiple terminals, a moving entity such as a person can be detected entering a train, bus or other form of transport or vehicle in one area of the airport and then alighting from that train, bus or other form of transport or vehicle at another part of the airport; paragraph [0085] – persistence in tracking – this gives users the ability to track and record the historical movements of potential threats).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included at least two sensors that are lidar sensors as disclosed by Mooney et al. in the method disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe order to be able to determine the distances from the sensors to the objects/intruders, which allows the system to better track the objects/intruders.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe as applied to claim 1 above, and further in view of Shirani et al. (U.S. Patent Application Publication 2014/0055621).
Regarding claim 8, Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe discloses all of the limitations as previously discussed with respect to claim 1, but fails to disclose wherein each of the least one track module further comprises a PTZ camera with a native protocol and a driver unit for pointing the camera to a point of interest in an area of interest, wherein the signal processing unit is further adapted to evaluate the data and the information gained from the PTZ camera and the at least two sensors and to automatically steer the PTZ camera to the location of the human intruders to confirm the detection and to provide an automated video tracking and transferring it to the at least one server.  
Referring to the Shirani et al. reference, Shirani et al. discloses a track intrusion detection system for detecting the presence of objects in a path of a railway vehicle, the system comprising: wherein each of the least one track module further comprises a PTZ camera with a native protocol and a driver unit for pointing the camera to a point of interest in an area of interest, wherein the signal processing unit is further adapted to evaluate the data and the information gained from the PTZ camera and the at least two sensors and to automatically steer the PTZ camera to the location of the human intruders to confirm the detection and to provide an automated video tracking and transferring it to the at least one server (Fig. 3; paragraph [0082] – by modifying the states and V matrix, the same technique may be applied to the k-coverage in multidirectional camera sensors in one-dimensional configurations, a one-dimensional scenario of pan-tilt-zoom (PTZ) cameras, or a one-dimensional case of multi-resolution/multidirectional cameras – for example for a multidirectional scenario, different combinations of directions may be considered as states on each branch of the trellis; paragraph [0124] – control systems including feedback loops and control motors (e.g., feedback for sensing position and/or velocity of gantry systems; control motors for moving and adjusting components and/or quantities)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had included at least one PTZ camera as disclosed by Shirani et al. in the system disclosed by Engel et al. in view of Mardirossian in view of Shimazaki et al. in view of O’Keeffe in order to allow the camera to pan, tilt, and zoom, which makes the system better at tracking and identifying objects/humans.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
December 15, 2022